Citation Nr: 1212465	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from February 1957 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for a low back disability. 

The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the RO in November 2010.  A transcript of the hearing has been associated with the Veteran's claims file. 

In July 2011, the Board reopened the Veteran's claim and remanded the matter for further development.  The case has been returned to the Board for further review.

As the medical evidence in this case indicates that the Veteran may have sensory neuropathy affecting his lower extremities, and because the Board finds that service connection for the Veteran's low back disability is warranted in this case, the issue of radiculopathy of the lower extremities secondary to service-connected low back disability is referred to the RO for appropriate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, degenerative arthritis of the lumbosacral spine is shown to be etiologically related to the Veteran's military service.



CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral spine is shown to be etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for degenerative arthritis of the lumbosacral spine is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he injured his back when completing heavy lifting while attached to an artillery unit in service.  He contends that he received treatment for his back while in service, including being prescribed Aspirin for pain and undergoing physical therapy.  He reports that immediately following service, he underwent chiropractic treatment for continuing back pain.

The Veteran's service treatment records are believed to have been destroyed by a fire in July 1973 at the National Personnel Records Center (NPRC).  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed). 

Here, the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran is competent to report that as part of his duties in service attached to an artillery unit there was heavy lifting and physical maneuvers that hurt his back, and that he experienced back pain since such time. 

In this case, because there is a current diagnosis of a back disability, because the Veteran and his family provided competent statements that his back pain began while in service and continued since service, and also because a medical nexus had not been submitted linking the current back disability to service, the Board in July 2011 found that a medical opinion regarding the etiology of the Veteran's back disability was necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such this matter was remanded.  

The Veteran was afforded a VA examination dated in August 2011 in connection with the claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he was in the artillery corps and did lots of heavy lifting in service.  He noted that over time he had an onset of low back pain without radiation.  The Veteran reported that his current symptoms were stiffness and pain, but no spasms.  He indicated that he had some weakness and numbness from his hip to his heel, but that it was quite rare.  He reported that he had no specific leg or foot weakness, and no bladder or bowel complaints.  The examiner indicated that the Veteran had not had surgery on his back.  X-rays of the lumbosacral spine revealed mild multilevel degenerative changes.  An MRI dated in July 2006 was noted to reveal mild to moderate lower spine degenerative changes, especially at L5-S1 with possible bilateral nerve compression.  After examination, the Veteran was diagnosed with degenerative arthritis of the spine.  As to whether the Veteran's back was related to his military service, the examiner stated that "[i]t is my medical opinion that it is at least as likely as not (a 50% probability or greater) that the low back disability is related to his active service and specifically to the multiple quite heavy lifting jobs that he did while on active duty."

Based on the foregoing, the Board finds that doubt should be resolved in the Veteran's favor and service connection should be granted for degenerative arthritis of the lumbosacral spine.  In this case, the August 2011 VA examiner, who examined the Veteran and his claims file in connection with the report, concluded that the Veteran's low back disability was related to his military service.

Here, the Board notes that the RO denied this claim, concluding that the Veteran's back pain began well after his separation from service.  The opinion of the VA examiner was discounted, despite noting that the examiner had reviewed the Veteran's claims file, since the RO determined that no consideration was rendered related to the Veteran's report of current back pain having onset 40 years after service separation.  

The Board notes that service records in this case are missing and that the August 2011 VA examiner based his opinion on the Veteran's history of lifting heavy items in service.  In this regard, the Board notes that the United States Court of Appeal for the Federal Circuit (Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  In the present case, the Board finds the Veteran's account credible, especially since that reported history was accepted by the August 2011 VA physician who evaluated him for compensation purposes.  In addition, the Board observes that the Veteran is competent to report the onset of symptoms during service that were later diagnosed as degenerative arthritis of the lumbosacral spine, and continued symptomatology since that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 70 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the United States Court of Appeals for Veterans Claims (Court), citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the proposition that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  Id. at 179.  In Kowalski, however, the Court declared that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  In addition, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the Veteran.  Id. at 432-33.  

Following a careful review of the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim of service connection for degenerative arthritis of the lumbosacral spine.  In reaching this determination, the Board notes the August 2011 VA examiner opined that the Veteran's disability is at least as likely as not related to his military service.    

Further, there is no negative medical opinion evidence.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  





	(CONTINUED ON NEXT PAGE)

Here, because the only medical opinion evidence supports the Veteran's claim, service connection is warranted.  In this regard, the Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 


ORDER

Service connection for degenerative arthritis of the lumbosacral spine is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


